Citation Nr: 0703992
Decision Date: 02/07/07	Archive Date: 04/19/07

DOCKET NO.  03-00 217A	)	DATE FEB 07 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as residuals of a shrapnel wound.

2.  Entitlement to service connection for encephalitis residuals, claimed as nose bleeds, unconsciousness, blurred vision, and blackouts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from February 1968 to September 1969.  This matter is before the Board of Veterans? Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

Notably, the veteran appeared at a Travel Board hearing in June 2004 before a Veterans Law Judge at the RO.  The tape of the hearing was inaudible due to technical problems, and thus a transcription could not be made.  The case was remanded by the Board in February 2005 to accommodate the veterans request for a new hearing.  In July 2005, the veteran appeared at a Travel Board hearing before the undersigned.  Unfortunately, the tape of the July 2005 hearing was again inaudible or destroyed, and again a transcription could not be made.  In August 2005 correspondence from the Board, the veteran was notified that a transcription of the July 2005 hearing could not be made, and he was again offered the opportunity to appear for another hearing.  The letter informed him that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want a hearing and would proceed accordingly.  The veteran did not respond to the August 2005 letter.  (The correspondence was sent to the veterans last known address, and has not been returned as undeliverable).  The case was remanded by the Board in December 2005 for further development.


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested in service; arthritis of the knee was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the veterans current right knee arthritis is related to his service, to include any symptoms noted or incident that occurred therein.

2.  Chronic residuals of viral pharyngitis with encephalitis were not manifested in service and the preponderance of the evidence is against a finding that the veteran's currently claimed symptoms of nose bleeds, unconsciousness, blurred vision, and blackouts are related to his service, to include any symptoms noted or incident that occurred therein.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309 (2006).

2.  Service connection for encephalitis, claimed as nose bleeds, unconsciousness, blurred vision, and blackouts, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran was informed of the VCAA and its mandates regarding service connection claims, and of his and VAs respective claims development responsibilities, by letters in April 2001, August 9, 2001 and August 28, 2001, that preceded the initial determinations in the claims.  The August 28, 2001 letter advised him of WHAT WE NEED FROM YOU, including to provide any evidence you have regarding his claimed shrapnel wound to the right knee and residuals of mortar concussion (emphasis original).  The December 2002 Statement of the Case (SOC) cited in full the provisions of 38 C.F.R. § 3.159(b)(1).  A letter in January 2006 again notified the veteran of the VCAA mandates.  Notice regarding ratings assigned and effective dates was provided by a June 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The case was subsequently readjudicated in an August 2006 Supplemental SOC.  The veteran has received all essential notice, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the veteran's service medical records and all available post-service VA and private medical records.  Notably, an extensive search for medical records at the Westside VA Hospital (VAH) found no information or retired records of his claimed treatment in 1975.  A formal finding of unavailability of medical records was made in May 2005.  In May 2005, the veteran stated to the RO that he was not treated in 1975.  Seeking to comply with the Boards remand, the RO wrote the veteran in January 2006 asking him to identify the VA and Public Health Service facilities where he had received treatment.  He did not respond.  An August 2001 attempt to reach a physician claimed as associated with the U.S. Public Health Service (for claimed treatment of emotional problems) was unsuccessful.  Because it is unknown which facilities/custodian of records might have pertinent records that would be constructively of record, the RO was unable to proceed with development to secure such records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has held that, "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the available evidence and information, the RO arranged for medical examination/opinion to determine the nature and etiology of the veterans right knee disability and claimed encephalitis residuals.  VAs duty to assist the veteran in the development of his claims is satisfied.

II.  Factual Basis

The veterans service medical records show that, on his June 1967 pre-induction examination, he reported a history of multiple symptoms, to include DIZZINESS OR FAINTING SPELLS, CHRONIC OR FREQUENT COLDS, HAY FEVER, SHORTNESS OF BREATH, and PAIN OR PRESSURE IN CHEST.  He was noted to have nasal allergy with sinusitis, and symptoms of sweats, shortness of breath, chest pain and palpitation questionably due to exertion or emotion.  Examination showed no abnormality of the right knee or neurologic system.

The veteran was treated for right knee sprain, initially manifested by pain and swelling, on November 8, 1968.  On November 12, 1968, he was brought to the dispensary by jeep complaining of falling out at an air strip.  He was unable to provide any further history (Hx) but he frequently grasped his forehead and winced as if in pain.  Examination was significant for slurred and unintelligible speech, frequent coughing, and abnormal deep tendon reflexes (DTRs).  He was given an impression of [p]robable encephalitis, and the examiner noted that on a long shot this could be rabies or petit mal.  Lumbar puncture (LP) and observation was recommended.

The veteran was hospitalized from November 12 to November 19, 1968.  He underwent extensive testing, including a normal LP.  His admitting state of confusion was thought to be secondary (2?) to supra tentoral factors treated with IVs only.  He was given a discharge diagnosis of viral pharyngitis.  

On November 25, 1968, the veteran presented to the dispensary with complaint of right knee swelling and 2-3 episodes of locking, dizziness resulting in passing out, failing eyesight and sneezing spells.  With respect to the right knee symptoms, examination showed decreased (?) extension and he was referred for orthopedic consultation based on a provisional diagnosis of right medial meniscus tear.  With respect to his other symptoms, his physical and neurologic examination was negative but he was referred for a neurology consultation with a notation I suspect this is completely functional.  

An orthopedic consultation on November 25, 1968, was significant for slight tenderness of the medial joint line and large supratentorial overlay, but otherwise showed full range of motion (ROM) with no effusion, medial lateral instability, drawers sign or McMurrays sign.  He was given an initial impression of [n]o derangement  possible tear med[ial] capsul.  He was placed in a cylinder cast for one week.  A neurology consultation was not accomplished because the neurologist was on R&R.

A follow-up consultation on December 5, 1968, found no abnormality of the right knee on examination and noted [i]nappropriate actions while knee examined.  The examiner provided an impression of [n]o internal derangement in knee.  The examiner stated that no further treatment was indicated, and the veteran was referred for neuropsychiatric (NP) consultation.  An additional examiner concurred in the impression.

On service separation examination in September 1969, the veteran reported a history of symptoms such as DIZZINESS OR FAINTING SPELLS, CHRONIC OR FREQUENT COLDS, SHORTNESS OF BREATH, PAIN OR PRESSURE IN CHEST, and alarming sneezing spells.  He denied a history of TRICK OR LOCKED KNEE LOSS OF MEMORY OR AMNESIA, and PERIODS OF UNCONSCIOUSNESS.  Examination of the lower extremities and neurologic system was normal.

The veterans service personnel records show that he served in the Republic of Vietnam from September 1968 to September 1969 as a radio operator.  He was awarded the National Defense Service Medal (NDSM), Vietnam Service Medal (VSM), Republic of Vietnam Campaign Medal (RVCM) with 60 device, and Army Commendation Medal (ARCOM).  He was also awarded the Air Medal for meritorious achievement while participating in aerial flight in the Republic of Vietnam.

A July 1970 rating decision denied service connection for chronic sneezing and nose bleeding for purposes of VA hospitalization or treatment purposes.

In October 1970, the veteran filed a claim for service connection for concussion & constant sneezing.  

A November 1970 rating decision denied service connection for nasal allergy, concussion and nose bleeds.

The earliest available treatment record is in September 1972 showing the veterans treatment at Brokaw Hospital for internal hemorrhoids and anorectal fissure.  Notably, he was noted to walk with a limp which is apparently the result of old accident last Winter.  A September 1985 private medical record noted the veteran was jogging 3 miles at a time.  Otherwise, private and VA clinical records do not contain any relevant evidence with respect to the claimed residuals of right knee and encephalitis/mortar concussion injuries.

In November 2000, the veteran filed a claim for service connection for RT KNEE SHRAPNEL WOUNDS  STIFFNESS, EXTREME PAIN RT KNEE (NOV 1968); MORTAR ROUND EXPLOSION OCCURRED APR 1969  SUFFERED FROM UNCONSCIOUS, NOSE BLEEDS, BLACK OUTS, FORGETFULLNESS, BLURRED VISION OCCASIONALLY  ONCE A MONTH  He claimed to have been treated at the Westside VAH in 1975.

In a statement received in March 2001, the veteran alleged combat service in Vietnam.  He claimed inservice treatment for shrapnel wound injury to the right knee, and mortar concussion injury manifested by hearing loss, frequent nose bleeds, periodic visual impairment, periodic intense sneezing, pounding sensation in his head, ringing sounds in his ears and occasional blackouts. 

In a statement received in September 2001, the veteran reported combat exposure by mortar attacks, hostile fire and friendly fire.  He claimed to have been wounded on two occasions, to the right leg and head, by bullet fragments or mortar fragments and high impact mortar round concussion.  He claimed to have been awarded at least two Silver Stars, two Bronze stars, Air Medals, the Combat Infantry Badge (CIB) and the ARCOM.

A September 2001 VA examination report includes the veterans history of being wounded in the right leg after four months of service in Vietnam, and an additional injury of becoming unconscious after being knocked down in an explosion.

An August 2004 VA examination report includes the veterans history of serving in Vietnam for three years, and having had a 3-day period of unconsciousness as a result of a nearby explosion.

In July 2006, the veteran underwent VA orthopedic examination with benefit of review of his claims file.  He reported that, sometime in 1968, he was shot in the right leg, had surgery that day, and was then casted.  He had a 35-year history of chronic right knee pain, stiffness, instability and locking.  The examiner noted that the veteran had flight of ideas and had to be constantly recalled to stay on track.  His story of injury tended to wander, particularly in the more finer details, and changed a couple of times in regards to the type of injury he had, whether he had surgery or not on the knee, and where the injury was on the leg.  The examiner reviewed in detail the veterans record of treatment for right knee sprain in service and found no evidence to support surgery or shrapnel or a bullet wound.  X-ray examination showed mild degenerative changes, but no foreign bodies.  The examiner diagnosed mild right knee arthritis, and provided the following opinion:

Since I can not find any evidence of any surgery or shrapnel injury in his service medical records and because he has not had an exam for this condition since his exit exam in 1968 and his service medical records has been quiet since then, it is not at least as likely as not that his present condition is related to service.

In July 2006, the veteran also underwent VA neurologic examination with benefit of review of his claims file.  He stated he had a 3-day period of unconsciousness following a nearby mortar explosion, and awoke with decreased hearing, ear buzzing and confusion.  He spent a couple of weeks in the hospital and since the injury has had episodes or spells of unresponsiveness/unconsciousness/blackout.  He had several blackout episodes per month, and he felt frightened upon awakening.  His other complaints included frequent sneezing spells with some nose bleeding that deed not seem to occur in relation to his unconsciousness spells.  He also had chronic tinnitus, lapses in memory, and word finding problems.  He denied changes in vision with the blackout spells, but recalled blurriness and tunnel-like vision at the time of the initial injury.  The examiner provided the following impression:

No unconsciousness or blackouts seen today.  In review of C-file, I was not able to find documented records of his hospitalization after his period of unconsciousness related to a mortar blast.  There was a notation of an episode of loss of consciousness associated with some sort of pharyngitis where he was labeled with a viral encephalitis.  There was no record of how long the unconsciousness lasted or what else it was associated with.  Therefore, the records are very sketchy on that diagnoses.  Therefore, one could say that his complaints of blackouts and unconsciousness are less likely than not related to something that occurred in the service.

III.  Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Arthritis is a chronic disease which may be presumptively service connected if manifested to a compensable degree in the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The United States Court of Appeals for Veterans Claims has also held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Arthritis of the right knee has been diagnosed.  There is no specific diagnosis for the claimed symptoms of nose bleeds, unconsciousness, blurred vision, and blackouts, but these alleged symptoms were conceded by the July 2006 VA examiner.  The veteran claims injury to the right knee due to shrapnel wound, and concussion injury to the head from a mortar explosion.  There is nothing in the record connoting that he engaged in combat.  Particularly, there is no evidence of shrapnel injury residuals of the head or right knee as he claims, and he was not awarded a Purple Heart medal.  The veteran is shown to be an unreliable historian, as found by the July 2006 VA examiner who noted the veterans flight of ideas and inconsistent versions of injury and treatment.  His claim of injuries sustained in combat is not credible.

In any event, the reduced evidentiary burden of 38 U.S.C.A. § 1154(b) only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, there is service incurrence of a right knee sprain and viral pharyngitis with encephalitis.  The inservice treatment for right knee sprain and hospitalization for viral pharyngitis did not result in chronic residual disability as shown by the September 1969 service separation examination and the opinion of the VA examiners in July 2006.  There is no evidence that arthritis of the right knee was manifested in the first postservice year.  Thus, service connection for the veterans right knee disability and currently claimed symptoms of nose bleeds, unconsciousness, blurred vision, and blackouts on the basis of becoming manifest in service and persisting, or on a presumptive basis for arthritis of the right knee as a chronic disease, is not warranted.

While the record establishes that the veteran did sustain a right knee injury in service, and was treated for viral pharyngitis with encephalitis, it does not show that the injury/disease in service resulted in a chronic disability currently manifested.  There is no competent (medical) evidence of a nexus between such event/injury in service and current diagnosis of right knee arthritis or symptoms of blackout spells.  Because he is a layperson, the veterans own assertions that his disabilities began in and/or is related to service are not competent evidence.  See Espiritu, 2 Vet. App. at 494.  Accordingly, the preponderance of the evidence is against the claims, and service connection for a right knee disability and encephalitis residuals (claimed as nose bleeds, unconsciousness, blurred vision, and blackouts) is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.


ORDER

Service connection for a right knee disability is denied.

Service connection for encephalitis residuals (claimed as nose bleeds, unconsciousness, blurred vision, and blackouts) is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

